DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 January 2022 has been entered.
 Response to Amendment

The amendment filed on 24 January 2022 has been entered. Claim(s) 1, 3-7, 9-11 and 13 remain pending in this application. Claim(s) 2, 8 and 12 have been cancelled.  The amendment to the claims has overcome the §112(d) rejections set forth in the office action mailed 3 November 2021.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Regarding claim 1, the limitations “wherein a unitary single solid material defines the plurality of spiral cooling channels and the first and second decreasing wall thicknesses, with the first and second decreasing wall thicknesses defined by a thickness of the unitary single solid material between the combustion chamber liner internal wall defining the combustion area cavity and the liner external wall opposite the internal wall” are not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  Applicant’s specification does not discuss the combustion chamber liner body, which defines the cooling channels walls, being a unitary single solid material.  Further Figure 2 appears to show a cut or separation between two parts forming the body.  The specification further does not describe the decreasing wall thickness as being defined between the external wall and the internal wall.  Applicant’s specification at Paragraphs 0025 and 0028 describe the decreasing wall thickness being between the cooling channels and the internal wall and therefore determined by the chamber/depth of the cooling channel.  Even further lines 17-23 claim that the decreasing wall thickness is defined by the chamfer of the cooling channels and not the external wall. 



Regarding claim 7, the limitations “forming a unitary single solid material component into a combustion chamber liner body” and “wherein the unitary single solid material defines the plurality of spiral cooling channels and the first and second decreasing wall thicknesses, with the first and second decreasing wall thicknesses defined by a thickness of the unitary single solid material between the combustion chamber liner internal wall defining the combustion area cavity and the liner external wall opposite the internal wall” are not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  Applicant’s specification does not discuss the combustion chamber liner body, which defines the cooling channels walls, being a unitary single solid material.  Further Figure 2 appears to show a cut or separation between two parts forming the body.  The specification further does not describe the decreasing wall thickness as being defined between the external wall and the internal wall.  Applicant’s specification at Paragraphs 0025 and 0028 describe the decreasing wall thickness being between the cooling channels and the internal wall and therefore determined by the chamber/depth of the cooling channel.  Even further lines 17-23 claim that the decreasing wall thickness is defined by the chamfer of the cooling channels and not the external wall. 

Claims 9-11 and 13 depend from Claim 7 and are rejected accordingly.

The following is a quotation of 35 U.S.C. 112(b):



Claims 1, 3-7, 9-11 and 13 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 1, the limitation “the first and second decreasing wall thicknesses defined by a thickness of the unitary single solid material between the combustion chamber liner internal wall defining the combustion area cavity and the liner external wall opposite the internal wall” of Claim 1 renders the claim indefinite.  It is unclear how the first and second decreasing wall thicknesses are both defined by the external and internal walls of the liner and the chamfers at the end of the cooling channels which are cut into the external wall.  For the purposes of this examination the limitation will be interpreted in light of the specification where the decreasing wall thickness are defined by the chamfers of the cooling channels, which happen to be between the external and internal walls.

Claims 3-6 depend from Claim 1 and are rejected accordingly.

Regarding claim 7, the limitation “the first and second decreasing wall thicknesses defined by a thickness of the unitary single solid material between the combustion chamber liner internal wall defining the combustion area cavity and the liner external wall opposite the internal wall” of Claim 7 renders the claim indefinite.  It is unclear how the first and second 

Claims 9-11 and 13 depend from Claim 7 and are rejected accordingly.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (U.S. Patent No. 7,854,395), hereinafter Jones, in view of Hewitt (U.S. Pre-grant Publication 2004/0168428), hereinafter Hewitt, and Butter (U.S. Patent No. 3,501,916), hereinafter Butter.

Regarding Independent Claim 1, Jones teaches a combustion chamber liner for a rocket propulsion system (Figures 1 and 4), comprising: 
12) extending between a first and second end (Figures 1 and 4 – the liner body, 12, has a first end at element 30 and a second end at element 34); 
a combustion chamber liner internal wall (Figures 1 and 4 – the inner surface of the liner body, 12, is the internal wall) defined by the combustion chamber liner body (Figures 1 and 4 – the internal wall is a surface of the liner body, 12, and therefore is defined by the liner body), the combustion chamber liner internal wall defining a combustion area cavity (49) extending between the first and second end (Figures 1 and 4 – the combustion area cavity is between the first and second ends); 
a combustion chamber liner external wall (Figures 1 and 4 – the outer surface of the liner body, 12, is the external wall) defined by the combustion chamber liner body (Figures 1 and 4 – the external wall is a surface of the liner body, 12, and therefore is defined by the liner body), the combustion chamber liner external wall opposite the internal wall (Figures 1 and 4 – the external wall and internal wall are opposite surfaces of the liner body, 12); 
an inlet port (Figures 1 and 4 – the openings of the passages, 22, at the first end 30, is the inlet port) defined by the combustion chamber liner body at the first end (Figures 1 and 4 – the opening is defined by the liner body, 12, at the first end, 30); 
a nozzle exit port (Figures 1 and 4 – the openings of the passages, 22, at the second end 34, is the nozzle exit port as it is a port at the nozzle, 50) defined by the combustion chamber liner body at the second end (Figures 1 and 4 – the exit port is in and therefore defined by the liner body, 12, at the second end, 34); 
48) defined by a portion of the combustion chamber liner body between the first and second end (Figures 1 and 4 – the throat portion, 48, is defined by the liner body, 12, between the first and second ends, 30 and 34); and 
a plurality of cooling channels (22) defined by the combustion chamber liner external wall (Figures 2a and 2b – the cooling channels, 22, are defined by the outer surface of the liner body, 12, and thus defined by the external wall), the plurality of cooling channels extending between the first and second end (Figures 1 and 4 – the cooling channels extend between the first and second ends, 30 and 34); from a first channel end to a second channel end (Figures 1 and 4 – the cooling channels have a first channel end at the first end, 30, and a second channel end at the second end, 34), with the first channel ends of the cooling channels comprising a first-end chamfer initiating proximate to the first end (Figures 1 and 4 – the first channel ends have a chamfer at the first end – See annotated figures below for clarification) that defines a first decreasing wall thickness of the combustion chamber liner body extending toward the throat portion (Figures 1 and 4 – the chamfer defines a decreasing wall thickness of the liner body, 12, towards the throat, 48), and with the second channel ends of the cooling channels comprising a second-end chamfer initiating proximate to the second end (Figures 1 and 4 – the second channel ends have a chamfer at the second end – See annotated figures below for clarification) that defines a second decreasing wall thickness of the combustion chamber liner body extending toward the throat portion (Figures 1 and 4 – the chamfer defines a decreasing wall thickness of the liner body, 12, towards the throat, 48), wherein a unitary solid material defines the plurality of cooling channels and the first and second decreasing wall thicknesses (Figures 1 and 2A-2B – the wall, the cooling channels and the first and second decreasing wall thickness are shown to be made as a single continuous material piece), the first and second decreasing wall thicknesses are defined by the chamfers of the cooling channels between the external and internal walls (Figures 1 and 4 – the decreasing wall thickness is the thickness between the cooling channel and the internal wall and therefore the thickness is between the external surface/wall and the internal surface/wall).

    PNG
    media_image1.png
    420
    716
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    314
    527
    media_image2.png
    Greyscale

Figure 1- Annotated Figures from Jones
Jones does not teach spiral cooling channels; the first and second decreasing wall thicknesses extend to a minimum wall thickness that is reached at the throat portion of the 
However, Hewitt teaches a rocket assembly (Paragraph 0002) with spiral cooling channels (Figure 2, Element 21 - Paragraph 0034, Lines 1-2).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Jones to make the cooling channels spiral cooling channels, as taught by Hewitt, in order to establish coolant flow paths that traverse the axial direction of flow of the combustion gases inside the chamber thereby cooling any localized temperature excess in the gas stream with a succession of coolant channels thereby minimizing reduction in coolant density (Hewitt – Paragraph 0005, Lines 9-18).
Jones in view of Hewitt do not teach the first and second decreasing wall thicknesses extend to a minimum wall thickness that is reached at the throat portion of the combustion chamber liner, including the first decreasing wall thickness from the first end gradually decreasing to the minimum wall thickness at the throat portion and including the second decreasing wall thickness from the second end gradually decreasing to the minimum wall thickness at the throat portion.
However, Butter teaches a rocket motor casing (Figure 1 – Title – the casing is for a rocket) with a combustion chamber liner (Figures 1-2 – the wall, 5, 5a and 5c, of each channel, 4, form the combustion chamber liner) with a thickness (Figures 1-2 – Column 3, Lines 70-73 and Column 6, Lines 50-56 – the wall, 5, 5a and 5c, of each channel, 4, has a thickness that varies along its length) and a minimum wall thickness that is reached at the throat portion of the combustion chamber liner (Column 6, Lines 50-56 – the minimum wall thickness is at the throat portion), including the first decreasing wall thickness from the first end gradually decreasing to the minimum wall thickness at the throat portion (Figures 1-2 – Column 3, Lines 70-73 and Column 6, Lines 50-56 – the wall thickness gradually increases toward each end of the combustion chamber from the throat portion) and including the second decreasing wall thickness from the second end gradually decreasing to the minimum wall thickness at the throat portion (Figures 1-2 – Column 3, Lines 70-73 and Column 6, Lines 50-56 – the wall thickness gradually increases toward each end of the combustion chamber from the throat portion).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Jones in view of Hewitt by making the first and second decreasing wall thicknesses extend to a minimum wall thickness that is reached at the throat portion of the combustion chamber liner, including the first decreasing wall thickness from the first end gradually decreasing to the minimum wall thickness at the throat portion and including the second decreasing wall thickness from the second end gradually decreasing to the minimum wall thickness at the throat portion, as taught by Butter, in order to provide optimum heat removal from the different zones of the combustion chamber (Butter – Column 4, Lines 52-56).

Regarding Claims 3, Jones in view of Hewitt and Butter teach the invention as claimed and discussed above.
Jones in view of Hewitt and Butter, as discussed so far, do not teach wherein each spiral cooling channel of the plurality of spiral cooling channels is defined by a uniform width;.
However, Hewitt teaches wherein each spiral cooling channel of the plurality of spiral cooling channels is defined by a uniform width (Paragraph 0034 – each channel has a size/width therefore the width is uniform).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the invention of Jones in view of Hewitt and Butter to making each spiral cooling channel of the plurality of spiral cooling channels is defined by a uniform width, as taught by Hewitt, in order to provide the best cooling for the desired needs (Hewitt – Paragraph 0034).

Regarding Claims 4, Jones in view of Hewitt and Butter teach the invention as claimed and discussed above.
Jones in view of Hewitt and Butter, as discussed so far, do not teach a distance along the circumference of the combustion chamber liner body between each spiral cooling channel of the plurality of spiral cooling channels is at least equal to the uniform width.
However, Hewitt teaches a distance along the circumference of the combustion chamber liner body between each spiral cooling channel of the plurality of spiral cooling channels is at least equal to the uniform width (Paragraph 0034 – the spacing between each of the cooling channels is equal to the width of a single cooling channel).


Regarding Claim 6, Jones in view of Hewitt and Butter teach the invention as claimed and discussed above. Jones further teaches wherein a first portion of the combustion area cavity at the throat portion has a first area (Figures 1 and 4 – the throat portion, 48, has a cross-sectional area which is a first area) that is less than a second area of a second portion of the combustion area cavity at the first end (Figures 1 and 4 – the cross-sectional area at the first end, 30, is larger than the cross-sectional area at the throat portion).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Hewitt and Butter as applied to claim 1 above, and further in view of Black (U.S. Pre-grant Publication 2019/0093602), hereinafter Black.

Regarding Claim 5, Jones in view of Hewitt and Butter teach the invention as claimed and discussed above.

However, Black teaches a combustion chamber liner (Figure 3) for a rocket propulsion system (Abstract, Line 1 – the liner is for a rocket engine/propulsion system) wherein the combustion chamber liner body comprises a material chosen from a group consisting of copper (Paragraph 0007, Lines 11-15 – the combustion liners are made of copper).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Jones in view of Hewitt and Butter to make the combustion chamber liner body from copper, as taught by Black, since it has been held that the selection of a known material (in the present case copper) based on its suitability for its intended use (providing combustion chamber liner) would have been an obvious extension of prior art teachings. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), MPEP 2144.07.

Claims 7, 9-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Rocket Prototypes, Inc. (Non-Patent Literature – Rocket Prototypes, Inc.), hereinafter Rocket Prototypes, Black, Hewitt and Baehr.

Regarding Independent Claim 7, Jones teaches a method for fabricating a combustion chamber liner for a rocket propulsion system (Figures 1 and 4), comprising: 
Figures 1 and 2A-2B – the wall, the cooling channels and the first and second decreasing wall thickness are shown to be made as a single continuous material piece making the combustion chamber liner body, 12) extending between a first and second end (Figures 1 and 4 – the liner body, 12, has a first end at element 30 and a second end at element 34), wherein the formed unitary single solid material component formed into the combustion chamber liner body at least comprises: 
a combustion chamber liner internal wall (Figures 1 and 4 – the inner surface of the liner body, 12, is the internal wall) defined by the combustion chamber liner body (Figures 1 and 4 – the internal wall is a surface of the liner body, 12, and therefore is defined by the liner body), the combustion chamber liner internal wall defining a combustion area (49) extending between the first and second end (Figures 1 and 4 – the combustion area cavity is between the first and second ends); 
a combustion chamber liner external wall (Figures 1 and 4 – the outer surface of the liner body, 12, is the external wall) defined by the combustion chamber liner body (Figures 1 and 4 – the external wall is a surface of the liner body, 12, and therefore is defined by the liner body), the combustion chamber liner external wall opposite the internal wall (Figures 1 and 4 – the external wall and internal wall are opposite surfaces of the liner body, 12); 
an inlet port (Figures 1 and 4 – the openings of the passages, 22, at the first end 30, is the inlet port) defined by the combustion chamber liner body at the first end (Figures 1 and 4 – the opening is defined by the liner body, 12, at the first end, 30); 
Figures 1 and 4 – the openings of the passages, 22, at the second end 34, is the nozzle exit port as it is a port at the nozzle, 50) defined by the combustion chamber liner body at the second end (Figures 1 and 4 – the exit port is in and therefore defined by the liner body, 12, at the second end, 34); and 
a throat portion (48) defined by a portion of the combustion chamber liner body between the first and second end (Figures 1 and 4 – the throat portion, 48, is defined by the liner body, 12, between the first and second ends, 30 and 34); and 
forming, into the unitary single solid material that defines the combustion chamber liner external wall, a plurality of cooling channels (22) defined by the unitary single solid material (Figures 2A and 2B – the cooling channels, 22, are defined by the single material piece) and extending between the first and second end (Figures 1 and 4 – the cooling channels extend between the first and second ends, 30 and 34) from a first channel end to a second channel end (Figures 1 and 4 – the cooling channels have a first channel end at the first end, 30, and a second channel end at the second end, 34), with the first channel ends of the cooling channels comprising a first-end chamfer initiating proximate to the first end (Figures 1 and 4 – the first channel ends have a chamfer at the first end – See annotated figures below for clarification) that defines a decreasing wall thickness of the combustion chamber liner body extending toward the throat portion (Figures 1 and 4 – the chamfer defines a decreasing wall thickness of the liner body, 12, towards the throat, 48), wherein a unitary solid material defines the plurality of cooling channels and the first and second decreasing wall thicknesses (Figures 1 and 2A-2B – the wall, the cooling channels and the first and second decreasing wall thickness are shown to be made as a single continuous material piece), the first and second decreasing wall Figures 1 and 4 – the decreasing wall thickness is the thickness between the cooling channel and the internal wall and therefore the thickness is between the external surface/wall and the internal surface/wall).

    PNG
    media_image1.png
    420
    716
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    314
    527
    media_image2.png
    Greyscale

Figure 2 - Annotated Figure from Jones


cutting, into the combustion chamber liner external wall; spiral cooling channels; wherein the decreasing wall thickness extends to a minimum wall thickness that is reached at the throat portion of the combustion chamber liner.
However, Rocket Prototypes teaches a method for forming a component (Column 1, Lines 1-2 – parts are formed) wherein the component is formed using a computer numerical control machine (Column 1, Lines 1-3 – the CNC machining is used to form the components) programmed based at least in part on a digital representation of the component (Column 1, Lines 1-3 – the CNC uses 3D CAD files, which are digital representations of the component to provide programming/control of the CNC machining) that includes cutting, into the external surface of a wall (Figure – the CNC machining occurs by cutting in the external surface of a wall as shown).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Jones to by the combustion chamber liner body being formed using a computer numerical control machine programmed based at least in part on a digital representation of the combustion chamber liner body, and making the method of forming the cooling channels, of Jones, in the external wall involve cutting, as taught by Rocket Prototypes, in order to provide a component made from Rocket Prototypes – Column 1, Lines 1-6).
Jones in view of Rocket Prototypes do not teach wherein the material component is selected from a group consisting of copper, a copper alloy, titanium, carbon fiber, and Inconel; spiral cooling channels; wherein the decreasing wall thickness extends to a minimum wall thickness that is reached at the throat portion of the combustion chamber liner.
However, Black teaches a combustion chamber liner (Figure 3) for a rocket propulsion system (Abstract, Line 1 – the liner is for a rocket engine/propulsion system) wherein the combustion chamber liner body comprises a material chosen from a group consisting of copper (Paragraph 0007, Lines 11-15 – the combustion liners are made of copper). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Jones in view of Rocket Prototypes to make the material component from copper, as taught by Black, since it has been held that the selection of a known material (in the present case copper) based on its suitability for its intended use (providing combustion chamber liner) would have been an obvious extension of prior art teachings. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), MPEP 2144.07.
Jones in view of Rocket Prototypes and Black do not teach spiral cooling channels; wherein the decreasing wall thickness extends to a minimum wall thickness that is reached at the throat portion of the combustion chamber liner.
Paragraph 0002) with spiral cooling channels (Figure 2, Element 21 - Paragraph 0034, Lines 1-2).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Jones in view of Rocket Prototypes and Black to make the cooling channels spiral cooling channels, as taught by Hewitt, in order to establish coolant flow paths that traverse the axial direction of flow of the combustion gases inside the chamber thereby cooling any localized temperature excess in the gas stream with a succession of coolant channels thereby minimizing reduction in coolant density (Hewitt – Paragraph 0005, Lines 9-18).
Jones in view of Rocket Prototypes, Black and Hewitt do not teach wherein the decreasing wall thickness extends to a minimum wall thickness that is reached at the throat portion of the combustion chamber liner.
However, Baehr teaches a rocket motor casing (Title) with a combustion chamber liner (Figure 1 – the channels, 11, form the combustion chamber liner) with a thickness (Figure 7 –Column 2, Lines 39-50 – the figure shows the thickness of the channels that make up the liner) wherein the decreasing wall thicknesses extend to a minimum wall thickness (Figure 7 – Column 2, Lines 39-50 and Column 3, Lines 22-25 – the thickness of the liner is tapered/decreases to a minimum wall thickness located at point 22) that is reached at the throat portion of the combustion chamber liner (Figure 7 – Column 2, Lines 39-50 and Column 3, Lines 22-25 – the minimum thickness is at point 22 which a point of tangency with the throat and therefore at the throat portion of the combustion chamber liner).
Baehr – Column 2, Lines 47-50) while reducing the weight of the liner (Baehr – Column 3, Lines 60-65 – the thickness of the liner effects the weight of the liner).

Regarding Claim 9, Jones in view of Rocket Prototypes, Black, Hewitt and Baehr teach the invention as claimed and discussed above.
Jones in view of Rocket Prototypes, Black, Hewitt and Baehr, as discussed so far, do not teach wherein the plurality of spiral cooling channels are cut into the combustion chamber liner external wall such that the plurality of spiral cooling channels are defined such that each spiral cooling channel has a uniform width.
However, Hewitt teaches the plurality of spiral cooling channels are formed such that the plurality of spiral cooling channels are defined such that each spiral cooling channel has a uniform width (Paragraph 0034 – each channel has a size/width therefore the width is uniform).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the invention of Jones in view of Rocket Prototypes, Black, Hewitt and Baehr to by making the plurality of spiral cooling Hewitt – Paragraph 0034).

Regarding Claim 10, Jones in view of Rocket Prototypes, Black, Hewitt and Baehr teach the invention as claimed and discussed above.
Jones in view of Rocket Prototypes, Black, Hewitt and Baehr, as discussed so far, do not teach a distance along a circumference of the combustion chamber liner body between each spiral cooling channel of the plurality of spiral cooling channels is at least equal to the uniform width.
However, Hewitt teaches a distance along a circumference of the combustion chamber liner body between each spiral cooling channel of the plurality of spiral cooling channels is at least equal to the uniform width (Paragraph 0034 – the spacing between each of the cooling channels is equal to the width of a single cooling channel).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by incorporating the teachings of making a distance along a circumference of the combustion chamber liner body between each spiral cooling channel of the plurality of spiral cooling channels is at least equal to the uniform width, as taught by Hewitt, in the invention of Jones in view of Rocket Prototypes, Black, Hewitt and Baehr, for the same reasons as discussed above for Claim 9.


Regarding Claim 11, Jones in view of Rocket Prototypes, Black, Hewitt and Baehr teach the invention as claimed and discussed above. Jones further teaches wherein forming/cutting the plurality of spiral cooling channels results in the first chamfer at a first cooling channel end of the plurality of spiral cooling channels (Figure 1 and 4 – the first chamber is at the first cooling channel ends of the cooling channels) and a second chamfer at a second cooling channel end of the plurality of spiral cooling channels (Figure 1 and 4 – the second cooling channel end at the second end, 34, includes a second chamfer – See annotated figure below for clarification). 


    PNG
    media_image2.png
    314
    527
    media_image2.png
    Greyscale

Figure 3 - Annotated Figure from Jones


Regarding Claim 13, Jones in view of Rocket Prototypes, Black, Hewitt and Baehr teach the invention as claimed and discussed above. Jones further teaches wherein the combustion chamber liner body is formed such that a first portion of the combustion area cavity at the throat portion has a first area (Figures 1 and 4 – the throat portion, 48, has a cross-sectional area which is a first area) that is less than a second area of a second portion of the combustion area cavity at the first end (Figures 1 and 4 – the cross-sectional area at the first end, 30, is larger than the cross-sectional area at the throat portion).

Response to Arguments
Applicant's arguments filed 24 January 2022 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that the prior art does not teach the amended claims it is first respectfully pointed out that during the interview conducted 18 January 2022 the Examiner informed the Attorney that the amended subject matter appeared to overcome the prior art rejection but would require further search and consideration AND the proposed amendment appeared to be new matter.  Examiner explained that the decreasing wall thicknesses being defined by the external and internal walls of the liner did not appear to be discussed in the specification.  After further consideration of the claimed amendment it was noted that the claimed amendment was in contradiction to previously claimed limitations and description provided in the original disclosure where the decreasing wall thicknesses were defined by the chamfers located at the ends of the cooling channels and not by the external and internal walls.  Therefore since the prior art previously taught the limitations of the 
In response to Applicant’s argument that Butter fails to teach or suggest "a unitary single solid material defines the plurality of spiral cooling channels and the first and second decreasing wall thicknesses" of Claim 1 it is noted that Butter is not relied upon the teaching of the unitary single solid material but rather the teachings of the wall thickness between the cooling channel and the internal surface/wall defining the combustion chamber.  Therefore it would be obvious to one of ordinary skill in the art to modify the wall thickness of the unitary single solid material between the cooling channel and interior surface/wall regardless of the channels being formed by tubes since the channels are already present in unitary single solid material of the primary reference of Jones.  Further, Applicant argues that the combination of Jones in view of Hewitt with Butter would render the inventions unsatisfactory for its intended purpose it is pointed out that Applicant relies the specific teachings of the cooling channels, i.e. being tubes and parallel in form, but Butter is not relied upon for the incorporation of the cooling channels since they were already present in the combination of Jones and Hewitt.  Butter was relied upon for the teachings of the decreasing wall thickness between the cooling channels and the internal wall, which applies equally to the cooling channels of Jones in view of Hewitt.  Therefore the combination of Jones in view of Hewitt and Butter is proper. No separate arguments were made in reference to the remainder of the claims, therefore the above discussion applies equally to the remaining claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT THOMAS whose telephone number is (571)272-4813. The examiner can normally be reached Monday-Friday 8:00am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741